UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     RONALD PERINO,                                  DOCKET NUMBER
                  Appellant,                         DE-3443-14-0447-I-1

                  v.

     DEPARTMENT OF                                   DATE: August 25, 2015
       TRANSPORTATION,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Ronald Perino, Albuquerque, New Mexico, pro se.

           Theresa Dunn, Esquire, Fort Worth, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal for lack of jurisdiction. Generally, we grant petitions such
     as this one only when: the initial decision contains erroneous findings of material
     fact; the initial decision is based on an erroneous interpretation of statute or


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                            2

     regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review.    Therefore, we DENY the petition for review.           Except as
     expressly MODIFIED by this Final Order to address the appellant’s claim raised
     in the first instance on review that he suffered a constructive demotion, we
     AFFIRM the initial decision.

                                       BACKGROUND
¶2         The following facts are undisputed. 2 The appellant is a former Supervisory
     Air Traffic Control Specialist at the agency’s Air Route Traffic Control Center in
     Albuquerque, New Mexico (the Albuquerque Center or facility), who retired from
     service on July 31, 2013, having reached the mandatory separation age for air
     traffic controllers. Initial Appeal File (IAF), Tab 7 at 5, Tab 9 at 5.
¶3         The pay of Air Traffic Control Specialists and Supervisory Air Traffic
     Control Specialists is determined by the classification level of the facility where
     they work, which in turn is determined, in part, by the volume and complexity of
     air traffic managed at the facility. IAF, Tab 7 at 5, 43. In 2006, the National Air
     Traffic Controllers Association (NATCA), which represents bargaining unit
     2
       The appellant and the agency did not provide evidence to support many of their factual
     assertions below. See Initial Appeal File (IAF), Tab 7 at 2-6, Tab 9. In addition, in his
     pleadings below, the appellant refers to several exhibits that were not included in the
     record below. See IAF, Tab 7 at 5 (referencing “Exhibit 1” and “Exhibit 2,” neither of
     which was included in the record below). Nevertheless, the parties do not dispute the
     material facts relevant to this appeal.
                                                                                         3

     employees at the Albuquerque Center, filed a grievance challenging the agency’s
     decision not to upgrade the facility’s classification level in 2004. Id. at 5, 39, 74.
     In 2013, an arbitrator issued a partial award finding that the Albuquerque Center
     should have been upgraded. Id. at 31-35, 37. However, the arbitrator afforded
     the agency an opportunity to present evidence that the facility would have been
     downgraded again at a later date. Id. at 34-35, 37.
¶4         Subsequently, on January 27, 2014, NATCA and the agency entered into a
     settlement agreement resolving this grievance. IAF, Tab 7 at 39, Tab 9 at 5.
     Pursuant to the settlement, the agency agreed to make lump sum payments to
     current employees in the NATCA bargaining unit and former employees who
     separated from the agency in a NATCA bargaining unit position. IAF, Tab 7
     at 39. The appellant did not receive a payment pursuant to the settlement because
     he was a supervisor and was not in the NATCA bargaining unit when he retired.
     IAF, Tab 1 at 5, Tab 7 at 39, Tab 9 at 5.
¶5         In July 2014, the agency voluntarily made similar payments to current
     Federal Aviation Administration (FAA) managers assigned to the Albuquerque
     Center during the time period covered by the settlement agreement. IAF, Tab 9
     at 5. The appellant did not receive a payment because he had retired prior to
     July 2014, and thus, was not a current manager. IAF, Tab 1 at 5, Tab 9 at 5.
¶6         The appellant filed this Board appeal, alleging that the agency did not
     provide him with a payment because he was “forced to retire,” having reached the
     mandatory separation age.      IAF, Tab 1 at 5.       In a subsequent pleading, the
     appellant alleged, among other things, that the agency’s failure to upgrade the
     facility affected his retirement annuity, and that the agency discriminated against
     him on the basis of his age.      IAF, Tab 7 at 4, 7-9.      After issuing an order
     explaining that the Board appeared to lack jurisdiction over the appeal, and
     affording the appellant an opportunity to respond, the administrative judge
     dismissed the appeal for lack of jurisdiction without holding the requested
     hearing. IAF, Tab 10, Initial Decision (ID); see IAF, Tab 1 at 2, Tab 8. She
                                                                                         4

     found that the appellant failed to raise a nonfrivolous allegation that his
     retirement was involuntary. ID at 3-4. She further found that the appellant failed
     to establish jurisdiction over his claim regarding his retirement annuity because
     the record did not indicate that the Office of Personnel Management (OPM) had
     issued a final decision on this matter. ID at 4. Finally, the administrative judge
     found that, absent an otherwise appealable action, the Board lacked jurisdiction to
     consider   the   appellant’s   claims   of   prohibited   personnel   practices   and
     discrimination. ID at 4-5.
¶7        The appellant has filed a petition for review of the initial decision, and the
     agency has responded. Petition for Review (PFR) File, Tabs 1, 4. 3

                      DISCUSSION OF ARGUMENTS ON REVIEW
     The appellant failed to raise a nonfrivolous allegation that he suffered an adverse
     action.
¶8        The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.           Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985).         Thus, it follows that the
     Board does not have jurisdiction over all matters involving Federal employees
     that are alleged to be unfair or incorrect.               Johnson v. U.S. Postal
     Service, 67 M.S.P.R. 573, 577 (1995). With exceptions not applicable here, under
     the Wendell H. Ford Aviation Investment and Reform Act for the 21st Century
     (the Ford Act), covered FAA employees have the right to appeal certain adverse
     actions to the Board. 49 U.S.C. § 40122(g)(2)(H), (g)(3); Roche v. Merit Systems
     3
       On review, the agency moved to consolidate this appeal with the appeals of other
     individuals challenging the agency’s failure to upgrade the Albuquerque Center, MSPB
     Docket Nos. DE-3443-14-0519-I-1, DE-3443-14-0561-I-1, DE-3443-14-0566-I-1,
     DE-3443-14-0587-I-1 and DE-3443-14-0589-I-1. PFR File, Tab 2 at 4-5. However, the
     appellant’s claims below differed from the claims of the other individuals at issue in
     several regards. See ID. Therefore, we find that consolidation would not expedite
     processing of the appeals, and we DENY the agency’s request to consolidate this appeal
     on review. See 5 C.F.R. § 1201.36(b) (consolidation is appropriate if doing so would
     expedite processing and not adversely affect the interests of the parties). The Board
     issued a separate decision addressing the above-referenced appeals.
                                                                                           5

     Protection Board, 596 F.3d 1375, 1378, 1380-81 (Fed. Cir. 2010) (discussing
     which FAA employees may appeal adverse actions to the Board); Goldberg v.
     Department of Transportation, 97 M.S.P.R. 441, ¶ 6 (2004) (finding that the Ford
     Act permits covered employees to appeal involuntary reductions in pay and
     grade). Adverse actions include a removal, a suspension for more than 14 days, a
     reduction in pay or grade, and certain furloughs. 5 U.S.C. § 7512; 49 U.S.C.
     § 40122(h), (j) (defining “major adverse personnel actions” that FAA employees
     can contest through either a contractual grievance procedure, an internal FAA
     process, or to the Board).
¶9         Below, the appellant alleged that he did not receive either a settlement
     payment or a voluntary payment because he was forced to retire due to his age.
     IAF, Tab 1 at 5, Tab 7 at 7-9. An involuntary retirement is tantamount to a
     removal and, accordingly, is appealable to the Board. Salazar v. Department of
     the Army, 115 M.S.P.R. 296, ¶ 9 (2010). The administrative judge found that
     because the mandatory separation age for air traffic controllers is established by
     Federal law and is permissible under the Age Discrimination in Employment Act
     (ADEA), the appellant failed to raise a nonfrivolous allegation that his retirement
     was appealable. See ID at 3-4; see also Johnson v. Mayor of Baltimore, 472 U.S.
353, 357 (1985) (observing that amendments to the ADEA “left untouched”
     certain   Federal   mandatory   retirement   statutes,   including   for   air   traffic
     controllers); Bean v. U.S. Postal Service, 120 M.S.P.R. 397, ¶¶ 8, 11-12 (2013)
     (holding that the elements of a constructive adverse action claim include
     wrongful actions by an agency that deprive an appellant of a meaningful choice).
     The appellant does not challenge this well-reasoned finding on review, and we
     see no reason to disturb it.
                                                                                           6

¶10         For the first time on review, the appellant argues that he was denied an
      increase in grade as a result of the agency’s failure to upgrade the facility. 4 PFR
      File, Tab 1 at 6-7. He characterizes the agency’s decision in this regard as a
      “major adverse action.” Id. at 8. We interpret this claim as an allegation that he
      suffered a constructive demotion and modify the initial decision to address this
      new argument.
¶11         The Board has jurisdiction over the reduction in grade of a covered
      employee.        5 U.S.C.    § 7512(3);     see    Goodwin     v.    Department      of
      Transportation, 106 M.S.P.R. 520, ¶ 11 (2007) (finding that covered FAA
      employees may appeal reductions in grade to the Board). Because the appellant’s
      new argument potentially implicates the Board’s jurisdiction and the issue of
      jurisdiction is always before the Board and may be raised by any party or sua
      sponte by the Board at any time during a Board proceeding, we will consider the
      appellant’s argument that he was denied an increase in grade.           See Lovoy v.
      Department of Health & Human Services, 94 M.S.P.R. 571, ¶ 30 (2003).
¶12         Even without an actual reduction in grade, an employee may be deemed to
      have suffered an appealable constructive reduction in grade, or “constructive
      demotion.”    Marcheggiani v. Department of Defense, 90 M.S.P.R. 212, ¶ 7
      (2001). To receive a jurisdictional hearing on a constructive demotion claim, an
      appellant must nonfrivolously allege, in pertinent part, that he was reassigned and



      4
        The appellant also alleges that he was denied an increase in pay. PFR File, Tab 1
      at 6-7. However, a failure to increase an employee’s basic pay generally does not
      constitute an appealable reduction in pay. Gaydar v. Department of the Navy,
      121 M.S.P.R. 357, ¶¶ 7-8 (2014) (holding that the Board lacked jurisdiction over an
      appellant’s claim that an agency improperly failed to increase his basic pay rate to
      adjust for the reduction in the number of hours he worked due to a furlough); see Caven
      v. Merit Systems Protection Board, 392 F.3d 1378, 1381-82 (Fed. Cir. 2004) (finding
      that the denial of a promotion that would have resulted in a pay increase is not an
      appealable reduction in pay). Therefore, the appellant’s claim that the agency did not
      increase his pay does not raise a nonfrivolous allegation that he suffered an adverse
      action appealable to the Board.
                                                                                                          7

      that     his     former    position   was     upgraded. 5        Elmore        v.    Department     of
      Transportation, 421 F.3d 1339, 1342-43 (Fed. Cir. 2005); Beaudette v.
      Department of the Treasury, 100 M.S.P.R. 353, ¶ 13 (2005). In the present case,
      the appellant did not allege that he was reassigned, but instead alleged that he
      retired from a position that was later upgraded, or should have been upgraded,
                                     6
      prior to his retirement.           See PFR File, Tab 1 at 6-7; IAF, Tab 1 at 5. In the
      absence of any allegation that the appellant was reassigned, we find that he failed
      to raise a nonfrivolous allegation of jurisdiction over a constructive demotion
      claim. See Phillips v. Department of the Air Force, 104 M.S.P.R. 229, ¶ 5 (2006)
      (finding that the appellant failed to raise a nonfrivolous allegation that he was
      constructively demoted where he alleged that he performed higher-graded duties
      in     his     current    position, but     did   not   allege    that    he        was   reassigned);
      Beaudette, 100 M.S.P.R. 353, ¶ 13 (finding that the Board lacked jurisdiction
      over the appellant’s constructive demotion claim where he was not reassigned
      when his former position was upgraded).
      The administrative judge correctly found that the Board lacks jurisdiction over
      the appellant’s retirement annuity claim, and the appellant has not demonstrated
      that the evidence that he submits in the first instance on review is material.
¶13           On review, the appellant reiterates his argument, raised below, that the
      agency’s failure to upgrade the facility affected the calculation of his retirement

      5
        Although the appellant did not raise a constructive demotion claim below, the
      administrative judge nevertheless notified the appellant of the burdens and elements of
      proof for establishing jurisdiction over such a claim in the order explaining that the
      Board appeared to lack jurisdiction over the appeal. See IAF, Tab 8 at 4; see also
      Burgess v. Merit Systems Protection Board, 758 F.2d 641, 643-44 (Fed. Cir. 1985)
      (holding that an appellant must receive explicit information on what is required to
      establish an appealable jurisdictional issue).
      6
        Because the appellant has not alleged that he was reassigned, we need not decide
      whether the payments made by the agency to NATCA bargaining unit employees and
      current managers in 2014 constituted an “upgrade” of the appellant’s former position.
      See Marcheggiani, 90 M.S.P.R. 212, ¶ 8 (finding that a constructive demotion cannot be
      established based on a claim that a position could have been or should have been
      reclassified upwards).
                                                                                       8

      annuity. PFR File, Tab 1 at 2, 6, 8; IAF, Tab 7 at 4, 9. We agree with the
      administrative judge that the Board lacks jurisdiction over this claim.
¶14        If OPM has not issued a reconsideration decision on an appellant’s
      entitlement to a retirement benefit, the Board generally lacks jurisdiction over an
      appeal of that matter. Fagone v. Office of Personnel Management, 85 M.S.P.R.
      49, ¶ 9 (2000). The Board has recognized an exception to that general rule, and
      may take jurisdiction over a retirement appeal absent an OPM reconsideration
      decision if the appellant has made “repeated requests” for such a decision and the
      evidence indicates that OPM does not intend to issue a final decision. Id.
¶15        Below, the appellant did not allege that he received a final or
      reconsideration decision from OPM, or that he made repeated requests for such a
      decision. See IAF, Tabs 1, 7. On review, however, he alleges that he received a
      final decision from OPM after the initial decision in his appeal was issued. PFR
      File, Tab 1 at 2.      In support of this allegation, the appellant submits a
      November 24, 2014 letter from OPM. Id. at 9.
¶16        The Board generally will not consider evidence submitted for the first time
      on review absent a showing that:        (1) the documents and the information
      contained in the documents were unavailable before the record closed despite due
      diligence; and (2) the evidence is of sufficient weight to warrant an outcome
      different from that of the initial decision.          Carson v. Department of
      Energy, 109 M.S.P.R. 213, ¶ 21 (2008), aff’d, 357 F. App’x 293 (Fed. Cir. 2009);
      see 5 C.F.R. § 1201.115(d). The agency argues that the letter from OPM would
      have been available had the appellant exercised due diligence, and, in any event,
      it is not material to the issue of Board jurisdiction. PFR File, Tab 4 at 8-10. We
      agree with the agency that the appellant has failed to demonstrate that the letter
      would establish Board jurisdiction over his retirement claims, and, accordingly,
      the evidence is not material to the outcome of his appeal.
¶17        The November 24, 2014 letter from OPM that the appellant submits in the
      first instance on review states that OPM is responding to the appellant’s request
                                                                                          9

      to file a classification appeal, not to his request for a final or reconsideration
      decision on a retirement matter.       PFR File, Tab 1 at 9.       The Board lacks
      jurisdiction to review OPM decisions in classification appeals. Saunders v. Merit
      Systems Protection Board, 757 F.2d 1288, 1290 (Fed. Cir. 1985). Therefore, we
      find that the letter from OPM does not establish jurisdiction over the appellant’s
      claim relating to his retirement annuity. 7
      The Board lacks jurisdiction over the appellant’s remaining claims.
¶18         On review, the appellant argues that the agency’s failure to upgrade the
      facility and increase his pay violated a memorandum of understanding between
      the agency and NATCA, position classification standards, and other agency laws,
      rules, or regulations. PFR File, Tab 1 at 3-6. He further alleges that that the
      facility was not upgraded because of misrepresentations and misconduct by
      agency employees, and that the agency’s actions were criminal. Id. at 4-5, 7-8.
      However, in the absence of an otherwise appealable action, the Board lacks
      jurisdiction   to   review    these   claims.      See   Penna     v.   U.S.   Postal
      Service, 118 M.S.P.R. 355, ¶ 13 (2012) (stating that, in the absence of an
      otherwise appealable action, the Board lacked jurisdiction over claims of harmful
      error, prohibited personnel practices, and the agency’s alleged failure to comply
      with regulations); Wren v. Department of the Army, 2 M.S.P.R. 1, 2 (1980)
      (finding that prohibited personnel practices under 5 U.S.C. § 2302(b) are not an
      independent source of Board jurisdiction), aff’d, 681 F.2d 867, 871-73 (D.C. Cir.
      1982).




      7
        On review, the appellant alleges that OPM “completely missed the point” of his
      request. PFR File, Tab 1 at 2. However, he did not submit a copy of his request to
      OPM or otherwise establish that the letter from OPM was tantamount to a final decision
      on a retirement matter.
                                                                                    10

                   NOTICE TO THE APPELLANT REGARDING
                      YOUR FURTHER REVIEW RIGHTS
     The initial decision, as supplemented by this Final Order, constitutes the
Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
request review of this final decision by the United States Court of Appeals for the
Federal Circuit.     You must submit your request to the court at the following
address:
                           United States Court of Appeals
                               for the Federal Circuit
                             717 Madison Place, N.W.
                              Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our     website,   http://www.mspb.gov/appeals/uscode.htm.
Additional         information         is     available     at      the         court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the
court’s Rules of Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for          information   regarding     pro     bono
representation for Merit Systems Protection Board appellants before the Federal
                                                                               11

Circuit. The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                           ______________________________
                                         William D. Spencer
                                         Clerk of the Board
Washington, D.C.